DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the best prior art of record does not teach or fairly suggest
in claim 1:
 an on-chip DC blocking capacitor, comprising: a first electrical connection to couple to a supply voltage and to cathodes of a plurality of photodiodes formed in a two-dimensional photodiode array on a first substrate, and a second electrical connection to couple to ground and to ground inputs of a plurality of transimpedance amplifiers on a second substrate; 
wherein the on-chip DC blocking capacitor is configured to be shared among a plurality of receiver circuits comprising the plurality of photodiodes and the plurality of transimpedance amplifiers.
in claim 11:
a plurality of photodiodes disposed in a two-dimensional array on a first substrate, the plurality of photodiodes each comprising a first terminal for connecting to a bias voltage supply and a second terminal; a plurality of amplifiers disposed on a second substrate electrically coupled to the first substrate by a plurality of electrical interconnects,
…
an on-chip DC blocking capacitor shared among the plurality of photodiodes and the plurality of amplifiers, the capacitor comprising a first terminal connecting electrically coupled to the bias voltage supply and to the first terminals of the plurality of photodiodes and a second terminal connecting to ground inputs of the plurality of amplifiers.

The closest prior art reference is US 20180175230; however the reference that is a corresponding DC blocking capacitor for each photodiode, and not a DC blocking capacitor shaped the plurality of photodiodes and amplifiers. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826